     Case 3:21-cr-00625-JLS Document 18 Filed 03/25/21 PageID.35 Page 1 of 1



 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8                                    (HON. JANIS L. SAMMARTINO)
 9
10        UNITED STATES OF AMERICA,                    )   Case No. 21CR0625-JLS
                                                       )
11                       Plaintiff,                    )   ORDER CONTINUING
                                                       )   MOTION HEARING/TRIAL
12               vs.                                   )   SETTING AND EXCLUDING
                                                       )   TIME
13        MARIO MUNOZ-SALAZAR,                         )
                                                       )
14                  Defendant.                         )
          _______________________________              )
15
16            Pursuant to joint motion [Doc No. 17), IT IS HEREBY ORDERED that
17      Motion Hearing/Trial Setting shall be continued from April 2, 2021 to May 14,
18      2021 at 1:30 p.m.
19            For the reasons set forth in the joint motion, the Court finds that the ends of
20      justice will be served by granting the requested continuance, and these outweigh
21      the interests of the public and the defendant in a speedy trial. Accordingly, the
22      delay occasioned by this continuance is excludable pursuant to 18 U.S. C. §
23      3161(h)(7)(A).
24            IT IS SO ORDERED.
25      DATED: March 25, 2021
26                                              Honorable Janis L. Sammartino
                                                United States District Judge
27
28
